Whitfield, C.
The title of complainants should have been deraigned in their bill. We think the bill falls within the class of bills to which sections 550 and 551 of the Code of 1906 apply. We are also of the opinion that this clause, to wit, “All lands, titles to which are not perfected by September 1, 1910, the second party, the appellee, is released from buying,” was manifestly intended for the benefit of the appellee, if the appellee should insist upon the performance of the contract and not elect to be released. We think, under the terms of this. contract, the appellee had that right.
Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the decree of the court below is affirmed, and the cause remanded, to be proceeded with in accordance with this opinion.

Affirmed and remanded.